Citation Nr: 0712576	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-34 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for major depression.

3.  Entitlement to service connection for schizophrenia.

4.  Entitlement to service connection for agoraphobia.

5.  Entitlement to service connection for degenerative 
changes, cervical spine (claimed as spine pain).

6.  Entitlement to service connection for degenerative disc 
disease of the low back (claimed as spine pain).

7.  Entitlement to service connection for right arm pain 
(major).

8.  Entitlement to service connection for left arm pain.

9.  Entitlement to service connection for left shoulder pain.

10.  Entitlement to service connection for osteoarthritis, 
right shoulder (major) (claimed as right shoulder pain).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to March 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico. 


FINDINGS OF FACT

1.  The most competent and probative medical evidence of 
record found that an alleged non-combat stressor of duty as a 
pallbearer failed to meet the necessary requirements for a 
diagnosis for PTSD.  

2.  The record does not show that any depression, 
schizophrenia, or agoraphobia is etiologically related to 
active duty.  

3.  The veteran's service medical records are entirely silent 
for any complaints or treatment related to back, neck, 
shoulders, or arms, and the competent and probative medical 
evidence has generally related the veteran's physical 
ailments to a work accident in the mid-1990's.  


CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2006).  

2.  Major depression, schizophrenia, and agoraphobia were not 
incurred or aggravated by active duty, and nor may it be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  Degenerative changes, cervical spine, degenerative disc 
disease of the low back, right arm pain (major), left arm 
pain, left shoulder pain, and osteoarthritis, right shoulder 
(major) were not incurred or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In a September 2004 letter, the RO notified the veteran of 
the evidence needed to substantiate a claim of service 
connection such that the evidence should show a current 
disability, an injury or disease that began or was made worse 
during military service, and a relationship between a current 
disability and military service.  It is also noted that an 
April 2003 letter told the veteran that VA needed evidence 
that requisite disabilities had existed from military service 
to the present time.  Though this earlier letter had not 
explicitly provided the elements of service connection like 
the September 2004 letter, the Board finds that it, in fact, 
sufficiently conveyed to the veteran the necessary 
information for a claim of service connection.  That is, the 
letter still conveyed that evidence should show a current 
disability was related to military service.  Any concern 
regarding notice of disability rating and effective date 
under Dingess is rendered moot because the claims below are 
denied.  Also, the April 2003 letter essentially told the 
veteran to provide any additional evidence in his possession 
when it gave a non-exclusive list of various relevant 
evidentiary sources (including employment physical 
examinations, pharmacy prescription records, and lay 
statements).  The September 2004 letter stated that if the 
veteran had any other evidence that he thought would support 
his claim, or had any evidence in his possession that 
pertained to the claim, he should send it or let VA know 
about it.  

In the April 2003 and September 2004 letters, the RO told the 
veteran what evidence VA would obtain and what information 
and evidence he should provide, including that VA was 
responsible for getting relevant records from a Federal 
agency.  Additionally, the September 2004 letter informed the 
veteran that VA would make reasonable efforts to get records 
not held by a Federal agency like records from State or local 
government, private doctors and hospitals, or current or 
former employers.  

In view of the foregoing, VA sufficiently gave notice to the 
veteran regarding the evidence needed to substantiate his 
claims, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between him and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  

The April 2003 letter was provided prior to the rating 
decision on appeal.  See generally Mayfield v. Nicholson, 20 
Vet. App. 537, 541 (2006) (recognizing that a timing-of-
notice error, as determined in Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006), can be cured by a readjudication 
following notification, and a SSOC can constitute a 
readjudication).  Though after the September 2004 letter the 
RO had not readjudicated the veteran's case, the Board finds 
that his December 2003 notice of disagreement demonstrated 
that the veteran understood the reasons for the denials.  
Particularly, therein the veteran offered reasons why he 
though his current disabilities were related to military 
service.  Thus, it is evident that the veteran has been given 
an essential opportunity to advance his claims.  Overton v. 
Nicholson, 20 Vet. App. 427, 438 (2006) (recognizing that a 
review of the entire record, in relation to 38 U.S.C.A. 
§ 7104(a), and examination of various predecisional 
communications, can assist in determining whether the veteran 
had been "afforded a meaningful opportunity to participate 
in the adjudication").  

Next, the VCAA requires VA to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  In this case, the 
RO obtained the veteran's service medical and personnel 
records, VA treatment records from 2003 to 2004, and private 
treatment records from University Hospital.  The veteran also 
submitted various lay statements.  It is noted that in a May 
2003 VA treatment record the veteran stated that he got 
disability from the Social Security Administration (SSA) and 
the assessor question whether it was SSI.  Later in an April 
2004 VA treatment note the veteran stated that at the time he 
was pursuing a disability claim.  Generally the duty to 
assist extends to obtaining SSA records where relevant to the 
issue.  Murinscak v. Derwinski, 2 Vet. App. 363, 370 (1992).  
In this case, a remand to obtain SSA records is not required.  
The outcome of this appeal essentially turns on evidence 
related to the veteran's service medical records and whether 
it has been shown that the veteran suffered an injury or 
disease in service.  Additionally, for the PTSD claim, the 
issue concerns a VA specific finding concerning a diagnosis 
of PTSD.  Any outstanding SSA records would not contribute to 
these very specific legal questions.  Furthermore, the 
veteran and his representative have had ample opportunity to 
identify additional medical records that have not been 
obtained, to include SSA records, and have not done so.  

In terms of a VA examination, the file contains a May 2003 
notice that the veteran failed to report.  As such, 38 C.F.R. 
§ 3.655 provides the claim shall be rated based on the 
evidence of record.  Regardless, it is determined that a VA 
examination is not necessary because as detailed below the 
evidence does not establish that the veteran suffered an 
event, injury, or disease in service, or has a disease or 
symptoms of disease as per 38 C.F.R. § 3.309 manifesting 
during an applicable presumptive period, or that a claimed 
disability may be associated with an established event, 
injury, or disease in service.  Also, in terms of the claim 
of service connection for PTSD, the record contains competent 
and probative evidence that addressed this issue.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

No prejudice results in proceeding with the issuance of a 
final decision in this case.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

For all of these reasons, VA has fulfilled its duties to the 
veteran under the VCAA.



Legal standards

Generally, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Regulations also provide that service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).  Further, a preexisting injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is clear and unmistakable evidence that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

If a veteran served continuously for a period of 90 days or 
more during a period of war and certain chronic diseases, 
including psychoses, become manifest to a degree of 10 
percent or more within a year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during such service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., a diagnosis under DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

PTSD and other mental disorders

A complete review of the record shows that service connection 
is not warranted for any mental disorder.  

The veteran's service medical records contained an April 1963 
Report of Medical History where the examiner recorded that 
the veteran had trouble getting to sleep, and worried easily, 
and a clinical evaluation was normal.  A December 1963 Report 
of Medical History contained the veteran's report that he had 
experienced nervous trouble, and the assessor recorded 
"nervous trouble family," and a clinical evaluation was 
normal.  Another Report of Medical History dated March 1964 
contained the veteran's report of worry about his family, and 
clinical evaluation was normal.  A March 1967 clinical 
evaluation was normal, and the veteran had no psychiatric 
complaints.  Otherwise, the records are silent for any 
mention of complaints or treatment related to any psychiatric 
problem.  

The veteran's service personnel records show that he received 
a Parachute Badge, National Defense Service Medal, and Rifle 
M-16.  In response to the RO's solicitation of information 
concerning a stressor, the veteran stated that "the burial 
of military men killed in Vietnam" at Fort Bragg and 
surrounding communities.  

A May 2001 private record from University Hospital contained 
the veteran's report that in 1999 he had been involved in a 
legal altercation when he threatened someone with a loaded 
pistol.  He stated that he was severely depressed at that 
time.  The veteran reported that he had ongoing generalized 
anxiety disorder with features of panic and agoraphobia, and 
that he rarely left his house.  The veteran related a 
traumatic experience at Fort Bragg in the Army burying 
friends who returned from Vietnam, and was concerned that he 
had PTSD.  The assessment noted that the veteran might have 
had PTSD, and he was encouraged to contact someone at VA.

An April 2003 VA treatment note contained the veteran's 
report of his military history with no combat and funeral 
detail for three months-he was a pallbearer for funerals.  
The veteran also mentioned he saw several soldiers go crazy 
and try to kill themselves, and he had witnessed racism in 
service.  A diagnosis noted Axis I, bipolar disorder and rule 
out PTSD.  In May 2003, the impression was depression not 
otherwise specified, rule out personality disorder.  Another 
May 2003 treatment note contained the veteran's report that 
he had been treated since 1995 for borderline schizophrenia 
and bi-polar disorder.  The diagnosis was Axis I, alcohol 
dependence, not otherwise specified.  In October 2003, the 
veteran mentioned he wanted a referral to mental health for 
PTSD symptoms, and the assessment was depression.  

A November 2003 VA appraisal by a staff psychiatrist noted 
the veteran's report of poor sleep and bad dreams with a 
pending PTSD claim.  The assessor stated that the veteran's 
description of funeral guard duty during the Vietnam era 
failed to meet Criterion A for a diagnosis of PTSD.  The 
assessment was bipolar disorder, type II, questionable mixed 
type.  

In his December 2003 notice of disagreement, the veteran 
asserted that the tensions of military life caused PTSD, and 
that being in the elite division of the 82nd Airborne 
Division had put a tremendous amount of stress on him.  The 
veteran stated that he had had to bury bodies all day long 
that had been shot or tortured.  Additionally, he was 
severely depressed due PTSD.  

A February 2004 VA treatment note contained the veteran's 
report that he had worked in 21 gun salute detail in Army so 
he participated in the burial of many soldiers, and thought 
that death was a trigger for him.  The assessment was PTSD, 
had triggers, and referral to PTSD clinic.  A March 2004 note 
contained an assessment of alcohol dependence in early full 
remission, and questionable PTSD.  Also, a clinical 
psychologist noted that a recent psychosocial history found 
that the veteran had not met the criteria for bipolar 
disorder.  The veteran needed help with sleep after awakening 
from nightmares and fearing going back to sleep.  

An April 2004 VA group note the veteran stated that he wanted 
to file a claim for PTSD even though he had not combat 
experience and was not in Vietnam.  

Where VA determines that the veteran did not engage in 
combat, the veteran's lay testimony, by itself, as a matter 
of law, cannot be sufficient to establish the alleged 
stressor.  Rather, the record must contain service records or 
other independent credible evidence to corroborate the 
veteran's testimony as to the alleged stressor.  Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  Those service records 
which are available must support and not contradict the 
veteran's lay testimony concerning the noncombat stressors.  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Additionally, 
"[a]n opinion by a mental health professional based on a 
postservice examination of the veteran cannot be used to 
establish the occurrence of a stressor."  Cohen v. Brown, 10 
Vet. App. 128, 145 (1997).  

In this case, the evidence does not show that the veteran 
engaged in combat, and nor does he so contend.  Pointedly, he 
had not received any awards or decorations that may have 
designated engagement in combat, and his description of a 
stressor had not involved combat events.  Further, the record 
does not show that the veteran was, in fact, a pallbearer; 
rather, service personnel records show that he had principal 
duty of "Wireman [and] Fld Commo Arty."  (It is further 
noted that though the veteran had referred to a fellow 
solider going crazy, the veteran consistently referred to a 
stressor related to funeral duty.)  Thus, the actual 
occurrence of an alleged non-combat stressor is not 
corroborated by the evidence of record.  

Regardless, even if the veteran's alleged non-combat stressor 
of being a pallbearer at funerals for fallen soldiers was 
accepted as indeed corroborated, a VA staff psychiatrist (in 
November 2003) had found that such a stressor failed to meet 
Criterion A for a diagnosis of PTSD.  The assessor stated 
that though further evaluation might have been warranted, 
participating in funerals in the line of duty, even many of 
them as distressing as this might have been for some 
individuals particularly with instability, had not met the 
threshold for PTSD.

Though subsequent VA treatment notes referred to questionable 
PTSD, the Board notes the November 2003 assessment was the 
most thorough of record; it was the only mental health 
assessment that pointedly considered the veteran's 
description of his alleged stressor in relation to a 
diagnosis of PTSD.  See Claiborne v. Nicholson, 19 Vet. App. 
181, 186 (2005) (holding that an assessment of the probative 
value of a medical opinion should based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
opinion that the physician reaches).  

To this extent then, the most probative medical evidence had 
found that a diagnosis of PTSD was not warranted, and as 
such, a critical element of service connection has not been 
met under 38 C.F.R. § 3.304(f), and the claim is denied.

In terms of the claims for other mental disorders, the 
veteran's service medical records contain no evidence of 
complaints (outside of enlistment and periodic Reports of 
Medical History) or treatment of psychiatric problems.  
Though on these enlistment and periodic Reports of Medical 
History there was mention of the veteran's worry/nervousness 
about his family, clinical evaluations performed at the same 
time were normal, and outside of these notations, there are 
no other treatment records in service offering even a 
suggestion that the veteran had symptomatic complaints 
concerning depression, bipolar disorder, or agoraphobia.  

Thereafter, the veteran did not file claims of service 
connection for decades after service, which also weighs 
against the claims.  See generally Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (holding that a significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim).  The first evidence of mental health problems is, 
giving the veteran the benefit of the doubt, from 1995 (when 
he reported treatment began).  Accordingly, the record does 
not show any psychoses within a year of service under 
38 C.F.R. § 3.307.  Finally, there is no competent and 
probative evidence that provides a nexus between depression, 
schizophrenia, or agoraphobia and active duty.  In this 
regard, the Court has held that "where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required."  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  As a layperson, the 
veteran is not competent to state that a current mental 
disorder is etiologically related to active duty.  

Because a preponderance of the evidence is against claims of 
service connection for depression, schizophrenia, and 
agoraphobia, the benefit of the doubt is not for application.  
38 U.S.C.A. § 5107(b).  

Physical ailments

A complete review of the record shows that service connection 
is not warranted for any claimed physical ailment.  

The veteran's service medical records are entirely silent 
concerning any complaints or treatment related to his spine, 
shoulders, or arms.  A March 1967 Report of Medical 
Examination for the purpose of separation rendered a 
clinically normal evaluation of the veteran's musculoskeletal 
system and spine.  On a Report of Medical History the veteran 
indicated that he had had no problems with swollen or painful 
joints, bone, arthritis, joint or other deformity, painful or 
trick shoulder, and the physician's summary of all pertinent 
data indicated "good health."  Again, the veteran's service 
personnel records show that he received a Parachute Badge.  

In March 2003, the veteran filed the pending claim of service 
connection.  
Pursuant to the claim, the claims file contains a February 
2000 radiology report from the University of New Mexico 
Health Sciences Center concerning the right shoulder due to a 
history of rule out impingement.  Findings included 
trabecular patterns and cortical margins were intact 
throughout without disruption or evidence of fracture, 
glenohumeral joint was normal in appearance, the AC and CC 
joints were normal in appearance and without evidence of 
separation, and small subacromial osteophytes were seen.  
Another report concerning the veteran's cervical spine found 
degenerative changes from C4 to C7, with some neural 
foraminal narrowing present bilaterally at C5-C6 and C6-C7.  
Finally, a report concerning the veteran's low back, with a 
clinical history of low back pain for five years, found 
degenerative disc disease at L5-S1.  

A March 2000 private treatment note from University Hospital 
found that shoulder pain was myofascial secondary to 
osteoarthritis.  

A November 2000 private orthopedic report from Mark Crawford, 
M.D., contained that the veteran's complaint of chronic low 
back pain and shoulder pain.  The veteran stated that he had 
had neck pain, bilateral shoulder pain, with occasional pain 
down his extremities and low back pain for several years now 
ever since he hit his head on a I-beam while climbing up a 
ladder.  

A May 2001 clinic note at University Hospital contained the 
veteran's report of a c-spine injury sustained on the job in 
1995, and that his chronic low back pain had developed around 
the same time.  In terms of low back pain the assessor stated 
that the problem maybe in part was related to the veteran's 
sedentary lifestyle, which had developed since the c-spine 
injury.  It may have also represented sequalae of the same 
injury.  

A May 2001 letter from Timothy Graham, M.D., to the veteran's 
parole officer, recounted that upon a review of the veteran's 
medical record and examination the veteran had cervical spine 
degenerative disc disease with frequent symptoms of pain and 
stiffness.  Further, the syndrome developed following an on 
the job accident based on the veteran's report, in which a 
weight fell from a height directly onto the top of his head.  

In his December 2003 notice of disagreement, the veteran 
asserted that he had performed 25 jumps in service, and with 
force of the weight of equipment he carrier, it lead to his 
arm, neck, shoulder, and spine pain.  The veteran stated that 
if he had been caught during active duty documenting every 
physical complaint he would have gotten in trouble with not 
only his commanding officer but also his colleagues.  

A February 2004 VA treatment note found osteoarthritis mainly 
neck and shoulder, symptoms controlled by Motrin.  The 
veteran thought the problem was secondary to paratrooper in 
the 82nd Airborne.  

On his December 2004 VA Form 9, the veteran stated that he 
knew of no post-service injury that caused his physical 
problems; rather, back, neck, shoulder and arm problems were 
due to hauling equipment and jumping out of an aircraft with 
equipment during active duty.  

Again, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

In this case, the latter two critical elements of service 
connection are not shown by the evidence of record.  
Importantly, the veteran's service medical records do not 
contain any complaint or treatment related to physical 
ailments of the neck, back, shoulders, and arms.  At 
separation, the veteran's physical found him to be clinically 
normal, and he had not reported any problems related to his 
neck, back, shoulders, or arms.  These records are highly 
probative as to the matter of in-service incurrence of an 
injury or disease because it reflects a contemporaneous 
recordation, or the lack thereof, of physical problems.  
Additionally, private medical records cited above refer to an 
accident that the veteran sustained in 1995 specifically 
related to his neck (which in turn may have impacted the 
veteran's low back in that he became inactive, or involved 
sequalae).  Additionally, a February 2000 radiology report 
noted the veteran's report of back pain for only about five 
years.  Thus, the first objective medical evidence of record 
concerning physical ailments is from 2000, and this lapse of 
time since active duty weighs against the claim.  See 
generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
(holding that a significant lapse in time between service and 
post-service medical treatment may be considered as part of 
the analysis of a service connection claim).  

Moreover, the veteran's assertion that his physical problems 
are due to parachute jumping in-service are not probative 
because though it is undisputed that a lay person is 
competent to offer evidence as to facts within his personal 
knowledge, such as the occurrence of an in-service injury, or 
symptoms, without, however, the appropriate medical training 
or expertise, a lay person is not competent to render an 
opinion on a medical matter, such as, in this case, the 
etiology of post-service medical disorders.  See Espiritu v. 
Derwinski, 2 Vet. App. 292, 294-95 (1991).  Hence, any lay 
assertions in this regard have no probative value.  

In this light, the record also does not contain any competent 
evidence that current physical ailments are etiologically 
related to military service.  On the contrary, the competent 
medical evidence generally supports a conclusion that the 
veteran's physical problems are related to a job accident in 
the mid-1990's.  Thus, such considerations as (1) negative 
service medical records; (2) the length of time from 
discharge to present claims of service connection; and (3) 
statements from medical professionals that given the 
veteran's description of an on-the-job accident his physical 
problems were related thereto, all show that a preponderance 
of the evidence is against the claims.  

Thus, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).













	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for PTSD is denied.

Service connection for major depression is denied.

Service connection for schizophrenia is denied.

Service connection for agoraphobia is denied.

Service connection for degenerative changes, cervical spine 
(claimed as spine pain) is denied.

Service connection for degenerative disc disease (claimed as 
spine pain) is denied.

Service connection for right arm pain (major) is denied.

Service connection for left arm pain is denied.

Service connection for left shoulder pain is denied.  

Service connection for osteoarthritis, right shoulder (major) 
(claimed as right shoulder pain) is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


